        Case 1:19-cr-10459-RWZ Document 2040 Filed 07/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                              )
UNITED STATES                 )
                              )
v.                            )              Docket No. 1:19-cr-10459-RWZ
                              )
RAEKWON PARIS                 )
______________________________)

DEFENDANT RAEKWON PARIS’ MOTION TO MODIFY THE CONDITIONS OF HIS
  SUPERVISED RELEASE TO ENABLE HIM TO SPEND ONE NIGHT WITH HIS
              CHILDREN FOR HIS SON’S FIFTH BIRTHDAY

       The Defendant, Raekwon Paris, respectfully requests that this Honorable Court modify

the conditions of his supervised release to permit him to spend one night – Saturday, July 24,

2021 – with his son for his birthday. Probation defers to the Court on this motion. In support

thereof he states as follows:

   1. Mr. Paris is currently on supervised release per the terms of his Amended Judgment and,
      until August 19, 2021, is on Home Confinement (Document 1869), with electronic
      monitoring (Document 1907).

   2. One of his children, his oldest son, has a birthday on Saturday, July 24, 2021, and will be
      turning 5 years old. When Mr. Paris asked him what he wanted for his birthday, he said
      he wanted him (Mr. Paris) to sleep over at his house. Mr. Paris would like to be able to do
      this for and with his son, and asks to be allowed to leave his home so that he can be with
      this child (and his other family) from 2 pm on July 24, until 10 am on July 25, 2021.

   3. Mr. Paris’ three young sons, including this child, live with their mother, in New Bedford.
      This is where Mr. Paris would be during this period, if is motion is allowed.

   4. Mr. Paris has not had any issues with respect to compliance with the terms of his
      supervised release.

   5. Mr. Paris’ Probation Officer, Marlenny Ramdehal, has indicated that she defers to the
      Court with respect to the granting of this request. The government has indicated that it
      defers to probation.

   6. Based on the above, Mr. Paris respectfully requests that the Court grant this motion.
        Case 1:19-cr-10459-RWZ Document 2040 Filed 07/21/21 Page 2 of 2




                                                    Respectfully submitted,


                                                    /s/ Inga S. Bernstein
                                                    Inga S. Bernstein (627251)
                                                    Zalkind Duncan & Bernstein LLP
                                                    65A Atlantic Avenue
                                                    Boston, MA 02110
                                                    (617) 742-6020
                                                    ibernstein@zalkindlaw.com

Dated: July 21, 2021



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served on this date upon the
attorney of record for each party by electronic filing.

                                                    /s/ Inga S. Bernstein
                                                    Inga S. Bernstein
